Exhibit Wynn Resorts Announces Common Stock Offering LAS VEGAS—(BUSINESS WIRE)—Nov. 13, 2008—Wynn Resorts, Limited (Nasdaq:WYNN) announced today that it intends to offer, subject to market conditions and other factors, 5,000,000 newly issued shares of its common stock in conjunction with the November 10th announcement of the Company’s inclusion in the S&P 500.In connection with the offering, Wynn Resorts has granted to Deutsche Bank Securities Inc. and Banc of America Securities LLC, who are acting as joint book running managers and underwriters for the offering, an option to purchase up to an additional 750,000 shares of common stock solely to cover over-allotments, if any. Wynn Resorts intends to use the proceeds for general corporate purposes, including repayment of debt. An automatic shelf registration statement relating to the common stock was previously filed with the Securities and Exchange Commission and became effective upon such filing. This press release shall not constitute an offer to sell or a solicitation of an offer to buy the common stock nor shall there be any sale of these shares of common stock in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. The offering of these shares is being made only by means of a prospectus supplement and related prospectus. A copy of the prospectus relating to the shares may be obtained by contacting Deutsche Bank Securities Inc. by mail, Attn: Prospectus
